In an action for a separation, the plaintiff wife appeals from an order of the Supreme Court, Queens County, dated October 19, 1962, which granted the defendant husband’s motion to adjudge her in contempt of court by reason of her refusal to comply with the judgment of separation theretofore entered in the action pursuant to a stipulation of settlement between them. Inter alia, the judgment directed the wife to remove from certain premises on or before a specified date. The motion was based on her refusal to vacate said premises within the time specified. On the wife’s prior appeal upon the ground that the stipulation of settlement was harsh and inequitable and should be vacated, we affirmed the judgment (16 A D 2jl 826). Order affirmed, with $10 costs and disbursements. Plaintiff’s time to purge herself of the contempt (as provided in said order) is extended to not later than February 15, 1963. No opinion. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Hopkins, JJ., concur.